              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:21-cv-00186-MR-WCM


KATHLEEN D. RODBERG,             )
Administrator of the ESTATE OF   )
DOROTHY LOU THOMAS,              )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )               ORDER
                                 )
SSC WAYNESVILLE OPERATING        )
COMPANY LLC d/b/a HAYWOOD        )
NURSING AND REHABILITATION       )
CENTER, SAVASENIORCARE           )
ADMINISTRATIVE AND               )
CONSULTING,LLC d/b/a HAYWOOD )
NURSING AND REHABILITATION       )
CENTER; and SSC SPECIAL          )
HOLDINGS LLC,                    )
                                 )
                   Defendants.   )
________________________________ )

      THIS MATTER is before the Court on the parties’ Consent Motion for

Leave to Conduct Arbitration Related Discovery and Stay of Motion to

Compel Arbitration and Stay of Merits Based Discovery [Doc. 13].

      The Defendants SSC Waynesville Operating Company LLC and

SavaSeniorCare Administrative and Consulting, LLC filed a Motion to

Compel Arbitration and Stay Proceedings [Doc. 8] on August 10, 2021. The

Plaintiff intends to object to the Defendants’ arbitration motion and previously


     Case 1:21-cv-00186-MR-WCM Document 14 Filed 09/21/21 Page 1 of 3
sought an extension of time to respond to the Defendants’ Motion, which was

allowed. [See Doc. 10; Text-Only Order entered Aug. 24, 2021].

      The Plaintiff’s counsel questions the validity of a signature on the

arbitration agreement and has requested arbitration-related discovery and

depositions. The Defendants have consented to the Plaintiff’s request. By

the present motion, the parties jointly request that merits-based discovery be

stayed and that the parties be allowed to conduct arbitration-related

discovery.

      For the reasons stated in the parties’ motion, and for good cause

shown, the Court will grant the parties’ motion.

      IT IS, THEREFORE, ORDERED that:

      (1)    The parties’ Consent Motion [Doc. 13] is GRANTED, and the

parties shall have until January 5, 2022 to conduct arbitration-related

discovery;

      (2)    The Defendants’ Motion to Compel [Doc. 8] is HELD IN

ABEYANCE pending the parties’ completion of arbitration-related discovery;

      (3)    The Plaintiff shall have until January 19, 2022 to respond to the

Defendants’ Motion to Compel Arbitration; and

      (4)    Any merits-based discovery is STAYED pending resolution of

the Defendants’ Motion to Compel.


                                       2

     Case 1:21-cv-00186-MR-WCM Document 14 Filed 09/21/21 Page 2 of 3
IT IS SO ORDERED.
                    Signed: September 21, 2021




                                   3

Case 1:21-cv-00186-MR-WCM Document 14 Filed 09/21/21 Page 3 of 3
